SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1289
CA 14-01931
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, VALENTINO, AND WHALEN, JJ.


GARY PALUMBO, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

LAUREN PALUMBO, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


MICHAEL A. ROSENHOUSE, ROCHESTER, FOR PLAINTIFF-APPELLANT.

BROWN HUTCHINSON LLP, ROCHESTER (KIMBERLY J. CAMPBELL OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered May 29, 2014 in a divorce action. The order,
among other things, modified the judgment of divorce by adding a
provision directing that if the marital residence is not refinanced
within 90 days of the date of the judgment, the marital residence is
to be sold in conformance with the parties’ stipulation.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by providing that, if the marital
residence is not refinanced within 90 days of service of a copy of the
order of this Court with notice of entry, the marital residence is to
be sold, and as modified the order is affirmed without costs in
accordance with the same memorandum as in Palumbo v Palumbo ([appeal
No. 1] ___ AD3d ___ [Dec. 23, 2015]).




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court